Citation Nr: 1013791	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-38 036	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
August 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2008 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction 
over the claims folder is currently held by the RO in 
Phoenix, Arizona. 

In November 2009 the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge at the Phoenix RO.  
A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2008 letter.  
The Veteran also received notice regarding the disability-
rating and effective-date elements of the claim in the June 
2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA 
treatment.  Additionally, the Veteran was provided a proper 
VA medical opinion in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


TDIU Claim

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).


The Veteran is service-connected for bilateral hearing loss, 
rated as 80 percent disabling, and tinnitus, rated as 10 
percent disabling.  His combined evaluation for compensation 
is 80 percent.  The Veteran therefore satisfies the 
percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as 
he has a single service-connected disability rated at least 
60 percent disabling.  38 C.F.R. § 4.16(a) (2009).

In his June 2008 claim for TDIU, the Veteran reported that he 
last worked full-time in 1993 when he was self-employed.  
During the November 2009 hearing, he  elaborated that he had 
last worked as a self-employed siding contractor.  He also 
testified that he was not able to work after his prostate 
cancer and knee surgery.  

The central inquiry in a claim for TDIU is, "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, 
although the record contains evidence that the Veteran is 
currently unemployable, it does not establish that his 
inability to maintain gainful employment is due solely to 
service-connected hearing loss and tinnitus.  

The Veteran was described as unemployable by his private 
physician in a December 2008 letter.  The private physician 
indentified several disabilities as the cause of the 
Veteran's unemployability including nonservice-connected 
chronic obstructive pulmonary disease (COPD), congestive 
heart failure, osteoporosis, atrial fibrillation, arthritis 
of the knees and ankles, and service-connected hearing loss.  
The Veteran has undergone consistent treatment and 
hospitalization during the claims period for these 
nonservice-connected disabilities and prostate cancer at the 
Madison and Phoenix VA Medical Centers (VAMCs), but did not 
undergo any treatment related to hearing loss.   

The record also contains a September 2009 medical opinion 
rendered by a VA physician following review of the complete 
claims folders.  The VA physician determined that the 
Veteran's service-connected hearing loss and tinnitus did not 
by themselves preclude the Veteran from gainful employment.  
In fact, the Veteran's hearing loss and tinnitus would not 
prohibit him from sedentary employment in an environment with 
reduced ambient noise.  
Finally, the Board notes that the Veteran's November 2009 
testimony does not support his claim for TDIU.  The Veteran 
testified that he was unable to work due to prostate cancer 
and knee surgery, and that his hearing loss had not had a 
severe effect on his ability to work.  He testified that he 
had learned to ignore any hearing problem.  

The Board therefore finds that the preponderance of the 
evidence is against a finding that the Veteran is 
unemployable due solely to service-connected hearing loss and 
tinnitus.  Instead, the evidence of record establishes that 
the Veteran is unemployable due to nonservice-connected 
disabilities such as prostate cancer, osteoarthritis, COPD, 
and congestive heart failure.  Nonservice-connected 
disabilities may not be considered in the determination of 
whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 
(2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, the benefit-of-the-doubt rule is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


ORDER

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


